        Case 3:17-cr-00267-KES Document 152 Filed 01/07/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                 Case No. 3:17-cr-267-01
                 Plaintiff,
                                                 UNITED STATES’ SENTENCING
                 v.                              MEMORANDUM

 RYAN DAVID SWARTLEY,

                 Defendant.

       The United States of America, by Christopher C. Myers, United States Attorney

for the District of North Dakota, and Brett M. Shasky, Assistant United States Attorney,

has no objections or corrections to the Presentence Investigation Report in this case.

       Dated: January 7, 2019

                                          CHRISTOPHER C. MYERS
                                          United States Attorney



                                   By:    _____________________________________
                                          /s/ Brett M. Shasky
                                          BRETT M. SHASKY
                                          Assistant United States Attorney
                                          Quentin N. Burdick United States Courthouse
                                          655 First Avenue North - Suite 250
                                          Fargo, ND 58102-4932
                                          (701) 297-7400
                                          ND Bar Board ID No. 04711
                                          Brett.Shasky@usdoj.gov
                                          Attorney for United States
